                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 18-11348-RGS

                             PAVEL LIFCHITS

                                      v.

                 INTEGON NATIONAL INSURANCE CO.

                                  ORDER

                             December 4, 2018

      Plaintiff Pavel Lifchits of Framingham, Massachusetts, filed a pro se

complaint on June 27, 2018 seeking $4,000 for property damage sustained

in an April 9, 2018 car accident in New York. See Docket No. 1. By Electronic

Order dated November 30, 2018, the motions to dismiss were allowed.

Although there is complete diversity among the parties, the jurisdictional

threshold of $75,000 was not plausibly alleged. See Docket No. 23. The

dismissal was without prejudice to Plaintiff refiling in the appropriate state

court. Id.

      Now before the Court is Plaintiff’s pro se motion titled “motion about

Judgment in the favor of the Plaintiff on the basis of the untimely submission

the Defendant’s answer.” See Docket No. 26. Plaintiff complains, among

other things, that he “did not receive any paper from lawyers before” and

“assumed that [he would] receive the answer through E-mail.” Plaintiff
contends, as he has in his earlier filings, that the Defendants failed to file

timely answers to the complaint.

      Regardless of the parties’ pleadings, “federal courts are of limited

jurisdiction. They cannot act in the absence of subject matter jurisdiction,

and they have a sua sponte duty to confirm the existence of jurisdiction in

the face of apparent jurisdictional defects.” United States v. Univ. of Mass.,

Worcester, 812 F.3d 35, 44 (1st Cir. 2016).          Here, the complaint was

dismissed for lack of subject matter jurisdiction.

      ACCORDINGLY, it is hereby ORDERED that:               Plaintiff’s Motion

(Docket No. 26) for Judgment in favor of the Plaintiff is DENIED as MOOT

and this case remains closed.



                                    SO ORDERED.

                                     /s/ Richard G. Stearns
                                    UNITED STATES DISTRICT JUDGE 




                                      2
 
